Fourth Court of Appeals
                                        San Antonio, Texas
                                              September 2, 2021

                                            No. 04-21-00352-CV

                             In re Brown Sims, P.C. and Nelson D. Skyler

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

       On August 23, 2021, relator filed a petition for writ of mandamus and an emergency
motion to stay certain deadlines pending final resolution of the petition for writ of mandamus.
This court believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than September 17, 2021. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for temporary relief is GRANTED. The September 21, 2021 expert
designation deadline, October 27, 2021 expert challenge hearing deadline, and November 1,
2021 discovery deadline in the trial court’s March 3, 2021 Third Amended Docket Control
Order, as amended by the parties by agreement pursuant to Texas Rule of Civil Procedure 11, are
STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on September 2, 2021.
                                                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court



           1
           This proceeding arises out of Cause No. DC-18-55, styled L.W. Matteson, Inc., et al. v. Browns Sims, et
al., pending in the 381st Judicial District Court, Starr County, Texas, the Honorable Jose Luis Garza presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court